



Exhibit 10.1


PURCHASE AGREEMENT
August 16, 2016


WELLS FARGO SECURITIES, LLC
As Representative of the Initial Purchasers
550 South Tryon Street, 7th Floor
Charlotte, NC 28202


Ladies and Gentlemen:
Introductory. Boise Cascade Company, a Delaware corporation (the “Company”),
proposes to issue and sell to Wells Fargo Securities, LLC (“Wells Fargo”) and
the other several Initial Purchasers named in Schedule A hereto (the “Initial
Purchasers”), acting severally and not jointly, the respective amounts set forth
in such Schedule A of $350,000,000 aggregate principal amount of the Company’s
5.625% Senior Notes due 2024 (the “Notes”). Wells Fargo has agreed to act as the
representative of the several Initial Purchasers (the “Representative”) in
connection with the offering and sale of the Notes.
The Securities (as defined below) will be issued pursuant to an indenture, dated
August 16, 2016, among the Company, the Guarantors (as defined below) and U.S.
Bank National Association, as trustee (the “Trustee”), as amended, modified or
supplemented as of the date hereof (the “Indenture”). The Notes will be issued
only in book-entry form in the name of Cede & Co., as nominee of The Depository
Trust Company (the “Depositary”), pursuant to a letter of representations, to be
dated on or before the Closing Date (the “DTC Agreement”), among the Company and
the Depositary.
The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally, by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company that executes an additional
guarantee in accordance with the terms of the Indenture, and their respective
successors and assigns (collectively, the “Guarantors”), pursuant to their
guarantees (the “Guarantees”). The Notes and the Guarantees thereof are herein
collectively referred to as the “Securities”.
This Agreement, the Securities and the Indenture are referred to herein as the
“Transaction Documents.”
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agree that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time when sales of
the Securities are made is referred to as the “Time of Sale”). The Securities
are to be offered and sold to or through the Initial Purchasers without being
registered with the Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
exemptions therefrom. Pursuant to the terms of the Securities and the Indenture,
investors


1

--------------------------------------------------------------------------------




who acquire Securities shall be deemed to have agreed that Securities may only
be resold or otherwise transferred, after the date hereof, if such Securities
are registered for sale under the Securities Act or if an exemption from the
registration requirements of the Securities Act is available (including the
exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”) or
Regulation S under the Securities Act (“Regulation S”)).
The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated August 15, 2016 (the “Preliminary
Offering Memorandum”), and have prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated August 16, 2016 (attached hereto as
Schedule B, the “Pricing Supplement”), describing the terms of the Securities,
each for use by such Initial Purchaser in connection with its solicitation of
offers to purchase the Securities. The Preliminary Offering Memorandum and the
Pricing Supplement are herein referred to as the “Pricing Disclosure Package.”
As promptly as practicable after this agreement (the “Agreement”) is executed
and delivered, and, in any event not later than the second business day
following such execution and delivery, the Company will prepare and deliver to
each Initial Purchaser a final offering memorandum dated the date hereof (the
“Final Offering Memorandum”).
Concurrently with the offering of the Securities and pursuant to an Offer to
Purchase and related Letter of Transmittal, each dated as of August 15, 2016,
(together, the “Offer to Purchase”), the Company has commenced (i) a cash tender
offer (the “Tender Offer”) for any and all of its outstanding 6.375% senior
notes due 2020 (the “2020 Notes”) issued under an Indenture (the “2020
Indenture”) dated October 22, 2012 and (ii) the solicitation (the
“Solicitation”) of consents (the “Consents”) to the adoption of proposed
amendments (the “Proposed Amendments”) to the indenture dated October 22, 2012.
As described in the Pricing Disclosure Package and the Final Offering
Memorandum, proceeds from the issuance and sale of the Securities shall be used,
together with cash on hand, to (i) pay consideration to holders who tender their
2020 Notes in the Tender Offer and redeem all 2020 Notes not so tendered and
(ii) pay any related fees and expenses, including applicable tender premiums,
redemption premiums and accrued interest on the 2020 Notes.
All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and specifically incorporated
by reference in the Pricing Disclosure Package (including the Preliminary
Offering Memorandum) or the Final Offering Memorandum (as the case may be), and
all references herein to the terms “amend,” “amendment” or “supplement” with
respect to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale but prior to the
Closing Date and specifically incorporated by reference in the Final Offering
Memorandum.
The Company hereby confirms its agreements with the Initial Purchasers as
follows:
SECTION 1.Representations and Warranties. The Company and each of the
Guarantors, jointly and severally, hereby represent warrant and covenant to each
Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering


2

--------------------------------------------------------------------------------




Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the date hereof and (y) the Pricing
Disclosure Package and the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):
(a)    No Registration Required. Subject to compliance by the Company with the
representations and warranties set forth in Section 2 hereof and with the
procedures set forth in Section 7 hereof, it is not necessary in connection with
the offer, sale and delivery of the Securities to the Initial Purchasers and to
each Subsequent Purchaser in the manner contemplated by this Agreement and the
Offering Memorandum to register the Securities under the Securities Act or, to
qualify the Indenture under the Trust Indenture Act of 1939, as amended.
(b)    No Integration of Offerings or General Solicitation. None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act)
(each, an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has, directly or indirectly, solicited any
offer to buy or offered to sell, or will, directly or indirectly, solicit any
offer to buy or offer to sell, in the United States or to any United States
citizen or resident, any security which is or would be integrated with the sale
of the Securities in a manner that would require the Securities to be registered
under the Securities Act. None of the Company, its Affiliates, or any person
acting on any of their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has engaged or
will engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502 under
the Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or any of their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation or warranty) has engaged or
will engage in any directed selling efforts within the meaning of Regulation S
and (ii) each of the Company and its Affiliates and any person acting on its or
their behalf (other than the Initial Purchasers, as to whom the Company and the
Guarantors make no representation or warranty) has complied and will comply with
the offering restrictions set forth in Regulation S.
(c)    Eligibility for Resale Under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.
(d)    The Pricing Disclosure Package and Offering Memorandum. Neither the
Pricing Disclosure Package, as of the Time of Sale, nor the Final Offering
Memorandum, as of its date or (as amended or supplemented in accordance with
Section 3(a) hereto, as applicable) as of the Closing Date, contains or
represents an untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from the Pricing Disclosure Package, the Final Offering Memorandum or
any amendment or supplement thereto made in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
the Representative expressly for use in the Pricing Disclosure Package, the
Final Offering Memorandum or amendment or supplement thereto, as the case may
be. The Pricing Disclosure


3

--------------------------------------------------------------------------------




Package contains, and the Final Offering Memorandum will contain, all the
information specified in, and meeting the requirements of, Rule 144A. The
Company and the Guarantors have not distributed and will not distribute, prior
to the later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package
and the Final Offering Memorandum as each may be amended or supplemented
pursuant to Section 3(a) hereof, and any Company Additional Written
Communication pursuant to paragraph (e) below.
(e)    Company Additional Written Communications. The Company and the Guarantors
have not prepared, made, used, authorized, approved or distributed and will not
prepare, make, use, authorize, approve or distribute any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities other than (i) the Pricing Disclosure Package, (ii) the Final
Offering Memorandum and (iii) any electronic road show or other written
communications, in each case used in accordance with Section 3(a) hereof. Each
such communication by the Company and the Guarantors or their agents and
representatives pursuant to clause (iii) of the preceding sentence (each, a
“Company Additional Written Communication”), when taken together with the
Pricing Disclosure Package, did not as of the Time of Sale, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
this representation, warranty and agreement shall not apply to statements in or
omissions from each such Company Additional Written Communication made in
reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through the Representative expressly for use in
any Company Additional Written Communication.
(f)    [Reserved].
(g)    The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantors.
(h)    The DTC Agreement. The DTC Agreement has been duly authorized and, on the
Closing Date, will have been duly executed and delivered by, and will constitute
a valid and binding agreement of, the Company, enforceable in accordance with
its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
or affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity) and except as rights to indemnification and
contribution may be limited by applicable law and public policy considerations.
(i)    Authorization of the Notes and the Guarantees. The Notes to be purchased
by the Initial Purchasers from the Company will on the Closing Date be in the
form contemplated by the Indenture, have been duly authorized by the Company for
issuance and sale pursuant to this Agreement and the Indenture and, at the
Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor in accordance with the terms of this
Agreement and the Indenture, will constitute valid and binding obligations of
the Company, enforceable in


4

--------------------------------------------------------------------------------




accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding at law or in equity) and will be entitled to the benefits of the
Indenture. The Guarantees of the Notes on the Closing Date will be in the
respective forms contemplated by the Indenture and have been duly authorized by
the Guarantors for issuance pursuant to this Agreement and the Indenture; the
Guarantees of the Notes, at the Closing Date, will have been duly executed by
each of the Guarantors and, when the Notes have been authenticated in the manner
provided for in the Indenture and issued and delivered against payment of the
purchase price therefor in accordance with the terms of this Agreement and the
Indenture, the Guarantees of the Notes will constitute valid and binding
obligations of the Guarantors, enforceable in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity) and will be entitled to the benefits of the
Indenture.
(j)    Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Guarantors and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantors and, assuming due
authorization, execution and delivery thereof by the Trustee, will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to or
affecting the rights and remedies of creditors or by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity).
(k)    Description of the Transaction Documents. The Transaction Documents will
conform in all material respects to the respective statements relating thereto
contained in the Offering Memorandum.
(l)    No Material Adverse Change. Except as otherwise stated therein, since the
respective dates as of which information is given in the Offering Memorandum,
(A) there has been no material adverse change, or any development that could
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, operations or prospects,
whether or not arising from transactions in the ordinary course of business, of
the Company, the Guarantors and their respective subsidiaries, considered as one
entity (any such change is called a “Material Adverse Change”); (B) the Company,
the Guarantors and their respective subsidiaries, considered as one entity, have
not incurred any material liability or obligation, indirect, direct or
contingent, not in the ordinary course of business nor entered into any material
transaction or agreement not in the ordinary course of business; and (C) there
has been no dividend or distribution of any kind declared, paid or made by the
Company or, except for dividends paid to the Company or other subsidiaries, any
of its subsidiaries on any class of capital stock or other similar ownership
interest.


5

--------------------------------------------------------------------------------




(m)    Independent Accountants. KPMG LLP, which expressed its opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) included in the Offering Memorandum, is an
independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the rules of the Public Company Accounting
Oversight Board.
(n)    Financial Statements; Non-GAAP Financial Measures. The financial
statements, together with the related schedules and notes, included in the
Offering Memorandum, present fairly the consolidated financial position of the
Company and its consolidated subsidiaries as of and at the dates indicated and
the results of its operations, stockholders’ equity and cash flows for the
periods specified and contain, with respect to such financial statements for the
six-month period ended June 30, 2015 and 2016 and as of June 30, 2016, such
adjustments, consisting of normal recurring adjustments, that management
considers necessary for a fair presentation of the Company results of operations
for such periods. Such financial statements have been prepared in conformity
with generally accepted accounting principles as applied in the United States
(“GAAP”) applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto. The selected financial
data and the summary financial data included in the Offering Memorandum fairly
present the information shown therein and have been compiled on a basis
consistent with that of the audited financial statements included therein. The
statistical and market-related data and forward-looking statements included in
the Offering Memorandum are based on or derived from sources that the Company
believes to be reliable and accurate in all material respects and represent
their good faith estimates that are made on the basis of data derived from such
sources.
(o)    Incorporation and Good Standing. The Company has been duly formed and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Offering Memorandum
and to enter into and perform its obligations under the Transaction Documents to
which it is a party; and the Company is duly qualified as a foreign corporation
to transact business and is in good standing or equivalent status in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Change. Each Guarantor and its respective subsidiaries has been duly
incorporated or formed, as applicable, and is validly existing as a corporation
or limited liability company, as applicable in good standing under the laws of
the jurisdiction of its incorporation or formation, as applicable (to the extent
the concept of “good standing” is recognized in such jurisdiction), and has the
corporate or limited liability company, as applicable, power and authority to
own, lease and operate its properties, to conduct its business as described in
the Offering Memorandum and to enter into and perform its obligations under the
Transaction Documents to which it is a party. Each Guarantor and its respective
subsidiaries is duly qualified as a foreign corporation or limited liability
company, as applicable, to transact business and is in good standing or
equivalent status in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change.
Except as otherwise disclosed in the Offering Memorandum, all of the issued and
outstanding capital stock or other ownership interest


6

--------------------------------------------------------------------------------




of each subsidiary of the Company has been duly authorized and validly issued,
is fully paid and non‑assessable and is owned by the Company, directly or
through subsidiaries, free and clear of any security interest, mortgage, pledge,
lien, encumbrance or claim. None of the outstanding shares of capital stock of
any subsidiary of the Company were issued in violation of the preemptive rights,
rights of first refusal or other similar rights of any securityholder of such
subsidiary. The only subsidiaries of the Company are the subsidiaries listed as
Exhibit 21.1 of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2015, filed on February 25, 2016.
(p)    Capitalization and Other Capital Stock Matters. The authorized, issued
and outstanding shares of capital stock of the Company are as set forth in the
Offering Memorandum in the column entitled “Actual” under the caption
“Capitalization” (except for subsequent issuances, if any, pursuant to
reservations, agreements or employee benefit plans referred to in, or
incorporated by reference into, the Offering Memorandum). All of the outstanding
shares of capital stock of the Company (the “Common Stock”) have been duly
authorized and validly issued and are fully paid and non‑assessable and have
been issued in compliance with federal and state securities laws. None of the
outstanding shares of capital stock of the Company were issued in violation of
the preemptive rights, rights of first refusal or other similar rights of any
securityholder of the Company. There are no authorized or outstanding options,
warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company other than those described in
the Offering Memorandum or the documents incorporated by reference therein.
(q)    Absence of Violations, Defaults and Conflicts; No Consents. None of the
Company the Guarantors nor any of their respective subsidiaries is (A) in
violation of its charter, bylaws or other constitutive document, as applicable,
(B) in violation or default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, mortgage, loan or credit
agreement, note, contract, franchise, lease or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which it or any of
them may be bound or to which any of the properties or assets of the Company or
any subsidiary is subject (collectively, “Agreements and Instruments”), except
for such Defaults that would not, singly or in the aggregate, result in a
Material Adverse Change, or (C) in violation of any law statute, rule,
regulation, judgment, order, writ or decree of any arbitrator, court,
governmental body, regulatory body, administrative agency or other authority,
body or agency having jurisdiction over the Company or any of its subsidiaries
or any of their respective properties, assets or operations (each, a
“Governmental Entity”), except for such violations that would not, singly or in
the aggregate, result in a Material Adverse Change. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein and in the Offering Memorandum and compliance by the Company
and the Guarantors with its obligations hereunder (i) have been duly authorized
by all necessary corporate or limited liability company action, as applicable,
and will not result in any violation of the provisions of the charter, bylaws or
other constitutive documents of the Company, the Guarantors or any of their
respective subsidiaries, (ii) will not conflict with or constitute a breach of,
or a Default or a Repayment Event (as defined below) under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company, the Guarantors or their respective subsidiaries pursuant
to, or require the consent of any other party to, any Agreement and Instrument,
except for such conflicts, breaches,


7

--------------------------------------------------------------------------------




Defaults, liens, charges or encumbrances as would not, individually or in the
aggregate, result in a Material Adverse Change and as would not adversely affect
consummation of the transactions contemplated by this Agreement and (iii) will
not result in any violation of any law, statute, rule, regulation, judgment,
order, writ or decree of any Governmental Entity, except for such violations as
would not, individually or in the aggregate, result in a Material Adverse Change
and as would not adversely affect the consummation of the transactions
contemplated by this Agreement. As used herein, a “Repayment Event” means any
event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company, the Guarantors or any of their respective
subsidiaries. No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency is required for the execution, delivery and performance of
the Transaction Documents by the Company and the Guarantors to the extent a
party thereto, or the issuance and delivery of the Securities or consummation of
the transactions contemplated hereby and thereby and by the Offering Memorandum,
except such as have been obtained or made by the Company and the Guarantors and
are in full force and effect or to the extent the failure to so obtain would
not, individually or in the aggregate, result in a Material Adverse Change or
adversely affect the consummation of the transactions contemplated by this
Agreement.
(r)    Absence of Proceedings. Except as disclosed in the Offering Memorandum,
there are no legal or governmental actions, suits or proceedings pending or, to
the Company’s and the Guarantors’ knowledge, threatened (i) against or affecting
the Company, the Guarantors or their respective subsidiaries or (ii) which have
as the subject thereof any property owned or leased by, the Company, the
Guarantors or their respective subsidiaries and any such action, suit or
proceeding, if determined adversely to such parties, would not be reasonably
expected to result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated by this Agreement.
(s)    Possession of Intellectual Property. The Company and its subsidiaries own
or possess sufficient trademarks, trade names, patent rights, copyrights,
licenses, approvals, trade secrets and other similar rights (collectively,
“Intellectual Property Rights”) material to the conduct of their businesses as
now conducted; and the expected expiration of any of such Intellectual Property
Rights would not result in a Material Adverse Change. Neither the Company nor
its subsidiaries has received any notice of infringement or conflict with
asserted Intellectual Property Rights of others, which infringement or conflict,
if the subject of an unfavorable decision, would result in a Material Adverse
Change.
(t)    Possession of Licenses and Permits. The Company and its subsidiaries
possess such valid and current certificates, authorizations or permits issued by
the appropriate Governmental Entities necessary to own, lease and operate its
properties and to conduct their respective businesses now operated by them,
except where the failure to so possess would not be reasonably expected to
result in a Material Adverse Change, and none of the Company, the Guarantors or
their respective subsidiaries has received any notice of proceedings relating to
the revocation or modification of, or non-compliance with, any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Change.


8

--------------------------------------------------------------------------------




(u)    Title to Property. The Company, the Guarantors and their respective
subsidiaries have good and marketable title to all real property owned by them
and good title to all other properties and assets reflected as owned by them in
the Offering Memorandum, in each case, free and clear of all security interests,
mortgages, liens, encumbrances, equities, claims and other defects, except as
(A) are described in the Offering Memorandum or (B) do not, singly or in the
aggregate, materially and adversely affect the value of such properties taken as
a whole and do not materially interfere with the use made and proposed to be
made of such property by the Company or any of its subsidiaries considered as
one entity. The real property, improvements, equipment and personal property
held under lease by the Company, the Guarantors and their respective
subsidiaries are held under valid and enforceable leases, with such exceptions
as are not material and do not materially interfere with the use made or
proposed to be made of such real property, improvements, equipment or personal
property by the Company, the Guarantors or their respective subsidiaries
considered as one entity, and neither the Company nor any such subsidiary has
received any written notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Company or any subsidiary under
any of the leases mentioned above, or affecting or questioning the rights of the
Company or such subsidiary to the continued possession of the leased premises
under any such lease.
(v)    Tax Law Compliance. The Company, the Guarantors and their respective
subsidiaries have filed all necessary federal, state and foreign income and
franchise tax returns or have properly requested extensions thereof and have
paid all taxes required to be paid by any of them and, if due and payable, any
related or similar assessment, fine or penalty levied against any of them except
as may be being contested in good faith and by appropriate proceedings or where
failure to make such filing or payment would not result in a Material Adverse
Change. The Company, the Guarantors and their respective subsidiaries have made
adequate charges, accruals and reserves in accordance with GAAP in the
applicable financial statements referred to in Section 1(n) hereof in respect of
all federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Company and its consolidated subsidiaries has not
been finally determined, except to the extent of any inadequacy that would not
result in a Material Adverse Change.
(w)    Investment Company Act. None of the Company or any Guarantor is required,
and upon the issuance and sale of the Securities as herein contemplated and the
application of the net proceeds therefrom as described in the Offering
Memorandum will be required, to register as an “investment company” under the
Investment Company Act of 1940, as amended (the “Investment Company Act”).
(x)    Insurance. Each of the Company, the Guarantors and their respective
subsidiaries are insured by recognized, financially sound institutions with
policies in such amounts and with such deductibles and covering such risks as
are generally deemed reasonably adequate and customary for their businesses
including, without limitation, policies covering real and personal property
owned or leased by the Company, the Guarantors and their respective subsidiaries
against theft, damage, destruction, acts of vandalism, flood and earthquakes.
The Company has no reason to believe that the Company or any of its subsidiaries
will not be able to (A) renew its existing insurance coverage as and when such
policies expire or (B) obtain comparable coverage from similar institutions as
may be necessary or appropriate to conduct its business as now conducted and at
a cost that would not reasonably be expected to result in a Material Adverse
Change.


9

--------------------------------------------------------------------------------




(y)    Absence of Manipulation. Neither the Company nor any Affiliate of the
Company has taken, nor will the Company or any Affiliate take, directly or
indirectly, any action which is designed, or would be reasonably expected, to
cause or result in, or which constitutes, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities.
(z)    Solvency. The Company and each of the Guarantors is, and immediately
after the Closing Date will be, Solvent. As used herein, the term “Solvent”
means, with respect to any person on a particular date, that on such date (i)
the fair market value of the assets of such person is greater than the total
amount of liabilities (including contingent liabilities) of such person, (ii)
the present fair salable value of the assets of such person is greater than the
amount that will be required to pay the probable liabilities of such person on
its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital for the businesses in which it is engaged.
(aa)    Compliance with the Sarbanes-Oxley Act. The Company and its subsidiaries
and their respective directors or officers, in their capacities as such, are in
compliance in all material respects with all provisions of the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated in connection therewith
(the “Sarbanes-Oxley Act,”), including Section 402 related to loans and Sections
302 and 906 related to certifications.
(bb)    Accounting Controls. The Company and each of its subsidiaries maintain
effective internal control over financial reporting (as defined under Rule
13a-15 and 15d‑15 under the Exchange Act) and a system of internal accounting
controls sufficient to provide reasonable assurances that (A) transactions are
executed in accordance with management’s general or specific authorization; (B)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as described in the Offering
Memorandum, since the end of the Company’s most recent audited fiscal year,
there has been (1) no material weakness in the design or operation of the
Company’s internal control over financial reporting which could adversely affect
the Company’s ability to record, process, summarize and report financial data
and (2) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.
(cc)    Disclosure Controls and Procedures. The Company and each of its
subsidiaries maintain an effective system of disclosure controls and procedures
(as defined in Rule 13a-15 and 15d-15 under the Exchange Act) that are designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms, and is accumulated and communicated to the Company’s
management, including its principal executive officer or officers and principal
financial officer or officers, as appropriate, to allow timely decisions
regarding disclosure. The Company has carried


10

--------------------------------------------------------------------------------




out evaluations of the effectiveness of its disclosure controls as and when
required by Rule 13a-15 of the Exchange Act.
(dd)    Environmental Laws. Except as described in the Offering Memorandum or
would not, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Change, (A) each of the Company, the Guarantors and their
respective subsidiaries and their respective operations and facilities are in
compliance with, and not subject to any known liabilities under, applicable
Environmental Laws, which compliance includes, without limitation, having
obtained and being in compliance with any permits, licenses or other
governmental authorizations or approvals required by Environmental Laws, and
having made all filings and provided all financial assurances and notices,
required for the ownership and operation of the business, properties and
facilities of the Company, the Guarantors and their respective subsidiaries
under applicable Environmental Laws, and compliance with the terms and
conditions thereof; (B) neither the Company nor any of its subsidiaries have
received any written communication, whether from a governmental authority or
employee that alleges that the Company or any of its subsidiaries are in
violation of any Environmental Law; (C) there is no claim, action or cause of
action filed with a Governmental Entity, no investigation with respect to which
the Company has received written notice, and no written notice by any person or
entity alleging actual or potential liability on the part of the Company or any
of its subsidiaries based on or pursuant to any Environmental Law pending or, to
the Company’s and the Guarantors’ knowledge, threatened against the Company or
any of its subsidiaries or any person or entity whose liability under or
pursuant to any Environmental Law the Company or any of its subsidiaries have
retained or assumed either contractually or by operation of law; (D) neither the
Company nor any of its subsidiaries is conducting or paying for, in whole or in
part, any investigation, response or other corrective action pursuant to any
Environmental Law at any site or facility, nor is any of them subject or a party
to any order, judgment, decree, contract or agreement which imposes any
obligation or liability under any Environmental Law; (E) no lien, charge,
encumbrance or restriction has been recorded pursuant to any Environmental Law
with respect to any assets, facility or property owned, or to the Company’s and
the Guarantors’ knowledge operated or leased by the Company or any of its
subsidiaries; and (F) there are no past or present actions, activities,
circumstances, conditions or occurrences, including, without limitation, the
Release or threatened Release of any Material of Environmental Concern, that
could reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of the Company or any of its subsidiaries,
including without limitation, any such liability which the Company or any of its
subsidiaries have retained or assumed either contractually or by operation of
law.
For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or protection of human health from exposure to Materials of
Environmental Concern, including without limitation, those relating to (A) the
Release or threatened Release of Materials of Environmental Concern; and (B) the
manufacture, processing, distribution, use, generation, treatment, storage,
transport, handling or recycling of Materials of Environmental Concern.
“Materials of Environmental Concern” means any substance, material, pollutant,
contaminant, chemical, waste,


11

--------------------------------------------------------------------------------




compound, or constituent, in any form, including without limitation, petroleum
and petroleum products, subject to regulation or which can give rise to
liability under any Environmental Law. “Release” means any release, spill,
emission, discharge, deposit, disposal, leaking, pumping, pouring, dumping,
emptying, injection or leaching into the Environment, or into, from or through
any building, structure or facility.
(ee)    Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company,
the Guarantors and their respective subsidiaries, in the course of which they
identify and evaluate associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such review and the amount of its
established reserves, the Company has reasonably concluded that such associated
costs and liabilities would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.
(ff)    ERISA Compliance. Except as would not result in a Material Adverse
Change, (A) the Company, the Guarantors and their respective subsidiaries and
any “employee benefit plan” (as defined under the Employee Retirement Income
Security Act of 1974 (as amended, “ERISA,” which term, as used herein, includes
the regulations and published interpretations thereunder) established or
maintained by the Company, the Guarantors and their respective subsidiaries or
their ERISA Affiliates (as defined below) are in compliance in all material
respects with the applicable provisions of ERISA and, to the knowledge of the
Company and the Guarantors, each “multiemployer plan” (as defined in Section
4001 of ERISA) to which the Company, the Guarantors, their respective
subsidiaries or an ERISA Affiliate contributes (a “Multiemployer Plan”) are in
compliance in all material respects with the applicable provisions of ERISA; (B)
no “reportable event” (as defined under ERISA) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company, the Guarantors, their respective subsidiaries or any
of their ERISA Affiliates; (C) no “single employer plan” (as defined in Section
4001 of ERISA) established or maintained by the Company, the Guarantors and
their respective subsidiaries or any of their ERISA Affiliates, if such
“employee benefit plan” were terminated, would have any “amount of unfunded
benefit liabilities” (as defined under ERISA); (D) neither the Company, the
Guarantors, their respective subsidiaries nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code; and (E) each
“employee benefit plan” established or maintained by the Company, the
Guarantors, their respective subsidiaries or any of their ERISA Affiliates that
is intended to be qualified under Section 401 of the Code is so qualified and
nothing has occurred, whether by action or failure to act, which would
reasonably expected to cause the loss of such qualification.
For purposes of this Agreement, “ERISA Affiliate” means, with respect to the
Company, the Guarantors or their respective subsidiaries, any member of any
group of organizations described in Section 414 of the Internal Revenue Code of
1986 (as amended, the “Code,” which term, as used herein, includes the
regulations and published interpretations thereunder) of which the Company, the
Guarantors or such subsidiary is a member.


12

--------------------------------------------------------------------------------




(gg)    Compliance with Labor Laws. Except as would not, individually or in the
aggregate, result in a Material Adverse Change, (i) there is (A) no unfair labor
practice complaint pending or, to the Company’s and the Guarantors’ knowledge,
threatened against the Company, the Guarantors or any of their respective
subsidiaries before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
pending, or to the Company’s and the Guarantors’ knowledge, threatened, against
the Company, the Guarantors or any of their respective subsidiaries, (B) no
strike, labor dispute, slowdown or stoppage pending or, to the Company’s and the
Guarantors’ knowledge, threatened against the Company, the Guarantors or any of
their respective subsidiaries and (C) no union representation question existing
with respect to the employees of the Company, the Guarantors or any of their
respective subsidiaries and, to the Company’s and the Guarantors’ knowledge, no
union organizing activities taking place and (ii) there has been no violation of
any federal, state or local law relating to discrimination in hiring, promotion
or pay of employees or of any applicable wage or hour laws. Except as would not
result in a Material Adverse Change, no material labor dispute with the
employees of the Company, the Guarantors or their respective subsidiaries exists
or, to the Company’s and the Guarantors’ knowledge, is threatened or imminent.
(hh)    Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any affiliate of the Company, on the other hand, which is
required by the Securities Act to be disclosed in a registration statement on a
Form S-1 and is not so disclosed in the Offering Memorandum. There are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members.
(ii)    Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or affiliate of the Company or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”) or
any other applicable anti-bribery or applicable anti-corruption laws, including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA or any applicable anti-bribery or
applicable anti-corruption laws and the Company, the Guarantors, their
respective subsidiaries and, to the knowledge of the Company and the Guarantors,
their respective affiliates have conducted their businesses in compliance with
the FCPA or any applicable anti-bribery or applicable anti-corruption laws and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.


13

--------------------------------------------------------------------------------




(jj)    Money Laundering Laws. The operations of the Company, the Guarantors and
their respective subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all applicable jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any Governmental Entity involving the Company, the Guarantors or any
of their respective subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company and the Guarantors, threatened.
(kk)    OFAC. None of the Company, the Guarantors, any of their respective
subsidiaries or, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee, affiliate or representative of the Company,
the Guarantors or their respective subsidiaries is an individual or entity
(“Person”) currently the subject or target of any sanctions administered or
enforced by the United States Government, including, without limitation, the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
U.S. Department of Commerce, the U.S. Department of State, the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”),
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company or any of its subsidiaries located, organized or resident in a country
or territory that is the subject of Sanctions; and the Company will not directly
or indirectly use the proceeds of the sale of the Securities, or lend,
contribute or otherwise make available such proceeds to any subsidiaries, joint
venture partners or other Person, to fund any activities of or business with any
Person that, at the time of such funding, is the subject or target of Sanctions,
or is in Crimea, Cuba, Iran, Libya, North Korea, Sudan, or in any country or
territory that, at the time of such funding, is the subject or target of
Sanctions or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
initial purchaser, advisor, investor or otherwise) of Sanctions.
(ll)    Regulation S. The Company, the Guarantors and their respective
affiliates and all persons acting on their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
have complied with and will comply with the offering restrictions requirements
of Regulation S in connection with the offering of the Securities outside the
United States and, in connection therewith, the Offering Memorandum will contain
the disclosure required by Rule 902. The Securities sold in reliance on
Regulation S will be represented upon issuance by a temporary global security
that may not be exchanged for definitive securities until the expiration of the
40-day restricted period referred to in Rule 903 of the Securities Act and only
upon certification of beneficial ownership of such Securities by non-U.S.
persons or U.S. persons who purchased such Securities in transactions that were
exempt from the registration requirements of the Securities Act.
Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.


14

--------------------------------------------------------------------------------




SECTION 2.    Purchase, Sale and Delivery of the Securities.
(a)    The Securities. The Company and each of the Guarantors agree to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and, subject to the conditions set forth herein, the Initial
Purchasers agree, severally and not jointly, to purchase from the Company and
the Guarantors the aggregate principal amount of Securities set forth opposite
their names on Schedule A hereto, at a purchase price of 98.625% of the
principal amount thereof payable on the Closing Date, in each case, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms herein set forth.
(b)    The Closing Date. Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Cahill Gordon & Reindel LLP (or such other place
as may be agreed to by the Company and the Representative) at 10:00 a.m. New
York City time, on August 29, 2016, or such other time and date as the
Representative shall designate by notice to the Company (the time and date of
such closing are called the “Closing Date”). The Company hereby acknowledges
that circumstances under which the Representative may provide notice to postpone
the Closing Date as originally scheduled include, but are in no way limited to,
any determination by the Company or the Initial Purchasers to recirculate to
investors copies of an amended or supplemented Offering Memorandum or a delay as
contemplated by the provisions of Section 18 hereof.
(c)    Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the accounts of the several Initial Purchasers certificates for
the Securities at the Closing Date against the irrevocable release of a wire
transfer of immediately available funds for the amount of the purchase price
therefor. The certificates for the Notes shall be in such denominations and
registered in the name of Cede & Co., as nominee of the Depositary, pursuant to
the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as the
Representative may designate. Time shall be of the essence, and delivery at the
time and place specified in this Agreement is a condition to the obligations of
the Initial Purchasers.
(d)    Initial Purchasers as Institutional Accredited Investors. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company and the Guarantors that:
(i)     it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;
(ii)    it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and
(iii)    it will not offer or sell Securities by, any form of general
solicitation or general advertising, including but not limited to the methods
described in Rule 502(c) under the Securities Act.


15

--------------------------------------------------------------------------------




SECTION 3.    Additional Covenants. The Company and each of the Guarantors
further covenant and agree with each Initial Purchaser as follows:
(a)    Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Sale and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not otherwise amend or supplement the Preliminary Offering
Memorandum or the Pricing Supplement. The Company will not amend or supplement
the Final Offering Memorandum prior to the Closing Date unless the
Representative shall previously have been furnished a copy of the proposed
amendment or supplement at least two business days prior to the proposed use or
filing, and shall not have objected to such amendment or supplement. Before
making, preparing, using, authorizing, approving or distributing any Company
Additional Written Communication, the Company and the Guarantors will furnish to
the Representative a copy of such written communication for review and will not
make, prepare, use, authorize, approve or distribute any such written
communication to which the Representative reasonably objects.
(b)    Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which it becomes necessary
to amend or supplement the Pricing Disclosure Package as then amended or
supplemented to correct any untrue statement of a material fact or omission to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Pricing Disclosure
Package to comply with applicable law, the Company and the Guarantors will
notify the Initial Purchasers thereof as promptly as practicable and forthwith
prepare and (subject to Section 3(a) hereof) furnish to the Initial Purchasers
such amendments or supplements to any of the Pricing Disclosure Package as may
be necessary so that the statements in any of the Pricing Disclosure Package as
so amended or supplemented will not, in the light of the circumstances under
which they were made, be misleading or so that any of the Pricing Disclosure
Package will comply with all applicable law. If, prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Final Offering Memorandum, as then amended
or supplemented, in order to make the statements therein, in the light of the
circumstances when the Final Offering Memorandum is delivered to a Subsequent
Purchaser, not misleading, or if in the reasonable judgment of the
Representative or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with applicable
law, the Company and the Guarantors agree to promptly prepare (subject to
Section 3(a) hereof) and furnish at their own expense to the Initial Purchasers,
amendments or supplements to the Final Offering Memorandum so that the
statements in the Final Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances at the Closing Date and at the time of
sale of the Securities, be misleading or so that the Final Offering Memorandum,
as amended or supplemented, will comply with all applicable law.


16

--------------------------------------------------------------------------------




The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.
(c)    Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.
(d)    Blue Sky Compliance. The Company and each of the Guarantors shall
cooperate with the Representative and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representative, shall comply with such laws and
shall continue such qualifications, registrations and exemptions in effect so
long as required for the distribution of the Securities. Neither the Company nor
any of the Guarantors shall be required to qualify as a foreign corporation or
other entity or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation or other entity. The
Company will advise the Representative promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
the Company and each of the Guarantors shall use their best efforts to obtain
the withdrawal thereof at the earliest possible moment.
(e)    Use of Proceeds. The Company shall apply the net proceeds from the sale
of the Notes sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.
(f)    The Depositary. The Company will cooperate with the Initial Purchasers
and use its best efforts to permit the Securities to be eligible for clearance
and settlement through the facilities of the Depositary.
(g)    Additional Company Information. Prior to the completion of the placement
of the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission all reports and
documents that would be required to be filed under Section 13 of the Exchange
Act. Additionally, at any time when the Company is not subject to Section 13 or
15 of the Exchange Act, for the benefit of holders and beneficial owners from
time to time of the Securities, the Company shall furnish, at its expense, upon
request, to holders and beneficial owners of Securities and prospective
purchasers of Securities information satisfying the requirements of Rule
144A(d).
(h)    Agreement Not To Offer or Sell Additional Securities. During the period
of 90 days following the date hereof, the Company and the Guarantors will not,
without the prior written consent of the Representative (which consent may be
withheld at the sole discretion of the Representative), directly or indirectly,
sell, offer, contract or grant any option to sell, pledge,


17

--------------------------------------------------------------------------------




transfer or establish an open “put equivalent position” within the meaning of
Rule 16a-1 under the Exchange Act, or otherwise dispose of or transfer, or
announce the offering of, or file any registration statement under the
Securities Act in respect of, any debt securities of the Company or the
Guarantors or securities exchangeable for or convertible into debt securities of
the Company or the Guarantors (other than as contemplated by this Agreement).
(i)    Future Reports to the Initial Purchasers. At any time when the Company is
not subject to Section 13 or 15 of the Exchange Act and any Securities remain
outstanding, the Company will furnish to the Representative and, upon request,
to each of the other Initial Purchasers, as soon as practicable after the filing
thereof, copies of all reports required to be delivered to the Trustee under and
in accordance the Indenture; provided that the availability of such reports on
the Commission’s EDGAR service shall be deemed to satisfy the Company’s delivery
obligation under this paragraph.
(j)    No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company or such
Affiliate of any class if, as a result of the doctrine of “integration” referred
to in Rule 502 under the Securities Act, such offer or sale would render invalid
(for the purpose of (i) the sale of the Securities by the Company and the
Guarantors to the Initial Purchasers, (ii) the resale of the Securities by the
Initial Purchasers to Subsequent Purchasers or (iii) the resale of the
Securities by such Subsequent Purchasers to others) the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof or by Rule 144A or by Regulation S thereunder or otherwise.
(k)    No General Solicitation or Directed Selling Efforts. The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act or (ii)
engage in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.
(l)    No Restricted Resales. During the one-year period after the Closing Date
(or such shorter period as may be provided for in Rule 144), the Company will
not, and will not permit any of its affiliates (as defined in Rule 144) to
resell any of the Notes that have been reacquired by any of them.
(m)    Legended Securities. Each certificate for a Note will bear the legend
contained in “Notice to Investors” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.
The Representative, on behalf of the several Initial Purchasers, may, in its
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.


18

--------------------------------------------------------------------------------




SECTION 4.    Payment of Expenses. The Company and each of the Guarantors agree
to pay all costs, fees and expenses incurred in connection with the performance
of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes, if
any, in connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent public or certified public accountants and other advisors,
(iv) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution (including any form of electronic
distribution) of the Pricing Disclosure Package and the Final Offering
Memorandum (including financial statements and exhibits), and all amendments and
supplements thereto, and the Transaction Documents, (v) all filing fees,
attorneys’ fees and expenses incurred by the Company, the Guarantors or the
Initial Purchasers in connection with qualifying or registering (or obtaining
exemptions from the qualification or registration of) all or any part of the
Securities for offer and sale under the securities laws of the several states of
the United States, the provinces of Canada or other jurisdictions designated by
the Initial Purchasers and agreed by the Company (including, without limitation,
the cost of preparing, printing and mailing preliminary and final blue sky or
legal investment memoranda and any related supplements to the Pricing Disclosure
Package or the Final Offering Memorandum), (vi) the fees and expenses of the
Trustee, including the fees and disbursements of counsel for the Trustee in
connection with the Indenture and the Securities, (vii) any fees payable in
connection with the rating of the Securities with the ratings agencies, (viii)
any filing fees incident to, and any reasonable fees and disbursements of
counsel to the Initial Purchasers in connection with the review by the Financial
Industry Regulatory Authority (“FINRA”), if any, of the terms of the sale of the
Securities, (ix) all fees and expenses (including reasonable fees and expenses
of counsel) of the Company and the Guarantors in connection with approval of the
Securities by the Depositary for “book-entry” transfer, and the performance by
the Company and the Guarantors of their respective other obligations under this
Agreement and (x) all expenses incident to the “road show” for the offering of
the Securities, including the cost of any transportation. Except as provided in
this Section 4 and Sections 6, 8 and 9 hereof, the Initial Purchasers shall pay
their own expenses, including the fees and disbursements of their counsel.
SECTION 5.    Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company
and the Guarantors of their covenants and other obligations hereunder, and to
each of the following additional conditions:
(a)    Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from KPMG LLP, the independent registered public accounting
firm for the Company, a “comfort letter” dated the date hereof addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, covering the financial information in the Pricing Disclosure
Package and other customary matters. In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to


19

--------------------------------------------------------------------------------




the Representative, in the form of the “comfort letter” delivered on the date
hereof, except that (i) it shall cover the financial information in the Final
Offering Memorandum and any amendment or supplement thereto and (ii) procedures
shall be brought down to a date no more than three days prior to the Closing
Date.
(b)    No Material Adverse Change or Ratings Agency Change. For the period from
and after the date of this Agreement and prior to the Closing Date:
(i)    in the judgment of the Representative there shall not have occurred any
Material Adverse Change that makes it impractical or inadvisable to proceed with
the offering, sale or the delivery of the Securities on the terms and in the
manner contemplated in this Agreement and in the Pricing Disclosure Package
(exclusive of any amendments or supplements thereto after the Time of Sale), as
applicable; and
(ii)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securities or indebtedness by any “nationally recognized statistical rating
organization” registered under Section 15E of the Exchange Act.
(c)    Opinion of Counsel for the Company and the Guarantors. On the Closing
Date the Initial Purchasers shall have received the favorable opinion and
negative assurance letter of Kirkland & Ellis LLP, counsel for the Company and
the Guarantors, dated as of such Closing Date substantially in the form of
Exhibits A-1 and A-2 hereto.
(d)    Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Cahill Gordon &
Reindel LLP, counsel for the Initial Purchasers, dated as of such Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.
(e)    Officer’s Certificate. On the Closing Date the Initial Purchasers shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer, Chief Financial Officer, Chief Accounting Officer, Treasurer
or Controller of the Company and each Guarantor, dated as of the Closing Date,
to the effect set forth in Section 5(b)(ii) hereof, and further to the effect
that:
(i)    for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Change;
(ii)    the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date (if qualified therein
with respect to materiality, then as and to the extent so qualified), in each
case with the same force and effect as though expressly made on and as of the
Closing Date; and


20

--------------------------------------------------------------------------------




(iii)    the Company and the Guarantors have complied with all the agreements
and satisfied all the conditions on their part to be performed or satisfied at
or prior to the Closing Date.
(f)    Indenture. The Company and the Guarantors shall have executed and
delivered the Indenture, in form and substance reasonably satisfactory to the
Initial Purchasers, and the Initial Purchasers shall have received executed
copies thereof.
(g)    2020 Notes. Substantially concurrently with the Closing Date, the Company
shall have satisfied and discharged the 2020 Indenture in accordance with its
terms.
(h)    Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 4, 6, 8 and 9 hereof shall at all times be effective
and shall survive such termination.
SECTION 6.    Reimbursement of Initial Purchasers’ Expenses. If this Agreement
is terminated by the Representative pursuant to Section 5 or 10 hereof,
including if the sale to the Initial Purchasers of the Securities on the Closing
Date is not consummated because of any refusal, inability or failure on the part
of the Company or the Guarantors to perform any agreement herein or to comply
with any provision hereof, the Company and the Guarantors agree to reimburse the
Initial Purchasers, severally, upon demand for all documented out-of-pocket
expenses that shall have been reasonably incurred by the Initial Purchasers in
connection with the proposed purchase and the offering and sale of the
Securities, including, without limitation, the reasonable and documented fees
and disbursements of counsel, printing expenses, travel expenses, postage,
facsimile and telephone charges.
SECTION 7.    Offer, Sale and Resale Procedures. Each of the Initial Purchasers,
on the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:
(a)    Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or not to be U.S. persons (as defined in Regulation S)
outside the United States to whom the offeror or seller reasonably believes
offers and sales of the Securities may be made in reliance upon Regulation S
upon the terms and conditions set forth in Annex I hereto, which Annex I is
hereby expressly made a part hereof.


21

--------------------------------------------------------------------------------




(b)    No general solicitation or general advertising (within the meaning of
Rule 502 under the Securities Act) will be used in the United States in
connection with the offering of the Securities.
(c)    Upon original issuance by the Company, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Notes (and all securities issued in exchange therefor or in substitution
thereof) shall bear the following legend:
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THE SECURITY
EVIDENCED HEREBY (OR ANY INTEREST OR PARTICIPATION THEREIN) MAY NOT BE OFFERED,
SOLD, ASSIGNED, PLEDGED, ENCUMBERED, DISPOSED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.
EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE
SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) SUCH SECURITY MAY
BE RESOLD, ASSIGNED, PLEDGED, ENCUMBERED, DISPOSED OR OTHERWISE TRANSFERRED,
ONLY (1)(a) INSIDE THE UNITED STATES TO A PERSON WHO THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER
THE SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER IF
THE ISSUER SO REQUEST), (2) TO THE ISSUER OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED


22

--------------------------------------------------------------------------------




HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”
Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.
SECTION 8.    Indemnification.
(a)    Indemnification of the Initial Purchasers. The Company and each of the
Guarantors, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and employees, and
each person, if any, who controls any Initial Purchaser within the meaning of
the Securities Act and the Exchange Act against any loss, claim, damage,
liability or expense, as incurred, to which such Initial Purchaser, affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based: (i) upon
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; or (ii)
in whole or in part upon any inaccuracy in the representations and warranties of
the Company and the Guarantors contained herein; or (iii) in whole or in part
upon any failure of the Company and the Guarantors to perform their obligations
hereunder or under law; or (iv) any act or failure to act or any alleged act or
failure to act by any Initial Purchaser in connection with, or relating in any
manner to, the offering contemplated hereby, and which is included as part of or
referred to in any loss, claim, damage, liability or action arising out of or
based upon any matter covered by clause (i) above, provided that the Company and
the Guarantors shall not be liable under this clause (iv) to the extent that a
court of competent jurisdiction shall have determined by a final judgment that
such loss, claim, damage, liability or action resulted directly from any such
acts or failures to act undertaken or omitted to be taken by such Initial
Purchaser through its gross negligence or willful misconduct; and to reimburse
each Initial Purchaser and each such affiliate, director, officer, employee or
controlling person for any and all documented expenses (including the reasonable
fees and disbursements of counsel chosen by the Representative in accordance
with paragraph (c) of this Section 8) as such expenses are reasonably incurred
by such Initial Purchaser or such affiliate, director, officer, employee or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply, with respect to an Initial Purchaser, to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance


23

--------------------------------------------------------------------------------




upon and in conformity with written information furnished to the Company by such
Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto). The indemnity agreement set forth in this Section 8(a)
shall be in addition to any liabilities that the Company and the Guarantors may
otherwise have to the Initial Purchasers.
(b)    Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors and officers, and each
person, if any, who controls either the Company or any Guarantor within the
meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which either the Company, any
Guarantor or any such director, officer, employee or controlling person may
become subject, under the Securities Act, the Exchange Act, or other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Initial Purchaser), insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Offering Memorandum, the Pricing
Supplement, any Company Additional Written Communication or the Final Offering
Memorandum (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Company by such Initial Purchaser through
the Representative expressly for use therein; and to reimburse the Company, any
Guarantor and each such director, officer, employee or controlling person for
any and all documented expenses (including the reasonable fees and disbursements
of counsel) as such expenses are reasonably incurred by the Company, any
Guarantor or such director, officer, employee or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. The Company and each of
the Guarantors hereby acknowledge that for all purposes in this agreement the
only information that the Initial Purchasers through the Representative have
furnished to the Company expressly for use in the Preliminary Offering
Memorandum, the Pricing Supplement, any Company Additional Written Communication
or the Final Offering Memorandum (or any amendment or supplement thereto) are
the statements set forth in the second sentence of the fourth paragraph, the
second sentence of the seventh paragraph, the third sentence of the ninth
paragraph, the tenth paragraph and the eleventh paragraph under the caption
“Plan of Distribution” in the Preliminary Offering Memorandum and the Final
Offering Memorandum. The indemnity agreement set forth in this Section 8(b)
shall be in addition to any liabilities that each Initial Purchaser may
otherwise have to the Company and the Guarantors.
(c)    Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party


24

--------------------------------------------------------------------------------




under this Section 8, notify the indemnifying party in writing of the
commencement thereof; provided that the failure to so notify the indemnifying
party will not relieve it from any liability which it may have to any
indemnified party under this Section 8 except to the extent that it has been
materially prejudiced by such failure (through the forfeiture of substantive
rights and defenses) and shall not relieve the indemnifying party from any
liability that the indemnifying party may have to an indemnified party other
than under this Section 8. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded upon the advice of
counsel that a conflict may arise between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel (which approval shall
not be unreasonably withheld, conditioned or delayed), the indemnifying party
will not be liable to such indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the reasonable expenses of more than one separate counsel (together
with local counsel in each jurisdiction (which in the case of counsel
representing the Initial Purchasers or their related persons shall be selected
by the Representative)) representing the indemnified parties who are parties to
such action), or (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of commencement of the action, in
each of which cases the reasonable fees and expenses of counsel shall be at the
expense of the indemnifying party.
(d)    Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, conditioned or delayed, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for the reasonable fees and expenses of counsel as contemplated by this Section
8, the indemnifying party agrees that it shall be liable for any settlement of
any proceeding effected without its written consent, which will not be
unreasonably withheld, conditioned or delayed, if (i) such settlement is entered
into more than 30 days after receipt by such indemnifying party of the aforesaid
request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the


25

--------------------------------------------------------------------------------




date of such settlement. No indemnifying party shall, without the prior written
consent of the indemnified party, which will not be unreasonably withheld,
conditioned or delayed, effect any settlement, compromise or consent to the
entry of judgment in any pending or threatened action, suit or proceeding in
respect of which any indemnified party is or could have been a party and
indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent (i) includes an unconditional
release of such indemnified party from all liability on claims that are the
subject matter of such action, suit or proceeding and (ii) does not include any
statements as to or any findings of fault, culpability or failure to act by or
on behalf of any indemnified party.
SECTION 9.    Contribution. If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
and the total discount received by the Initial Purchasers bear to the aggregate
initial offering price of the Securities. The relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Guarantors, on the one hand, or the Initial Purchasers, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.


26

--------------------------------------------------------------------------------




The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A hereto. For purposes of this Section 9, each affiliate, director,
officer and employee of an Initial Purchaser and each person, if any, who
controls an Initial Purchaser within the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as such Initial
Purchaser, and each director and officer of either the Company or any Guarantor,
and each person, if any, who controls either the Company or any Guarantor within
the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Company and the Guarantors.
SECTION 10.    Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representative by notice given to the Company
if at any time: (i) trading or quotation in any of the Company’ securities shall
have been suspended or limited by the Commission or trading in securities
generally on either the Nasdaq Stock Market or the New York Stock Exchange shall
have been suspended or limited, or minimum or maximum prices shall have been
generally established on any of such quotation system or stock exchange by the
Commission or FINRA; (ii) a general banking moratorium shall have been declared
by any of federal, New York or Delaware authorities; (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Representative is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities in the manner and on the terms
described in the Pricing Disclosure Package or to enforce contracts for the sale
of securities; or (iv) in the judgment of the Representative there shall have
occurred any Material Adverse Change. Any termination pursuant to this Section
10 shall be without liability on the part of (i) the Company or any Guarantor to
any Initial Purchaser, except that the Company and the Guarantors shall be
obligated to reimburse the expenses of the Initial Purchasers pursuant to
Sections 4 and 6 hereof, (ii) any Initial Purchaser to the Company, or (iii) any
party hereto to any other party except that the provisions of Sections 8 and 9
hereof shall at all times be effective and shall survive such termination.
SECTION 11.    Representations and Indemnities to Survive Delivery. The
respective indemnities, rights of contribution, agreements, representations,
warranties and other statements of the Company, the Guarantors, their respective
officers and the several Initial Purchasers set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of any Initial Purchaser, the Company, any
Guarantor or any of


27

--------------------------------------------------------------------------------




their partners, officers or directors or any controlling person, as the case may
be, and will survive delivery of and payment for the Securities sold hereunder
and any termination of this Agreement.
SECTION 12.    Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:
If to the Initial Purchasers:

Wells Fargo Securities, LLC
550 S. Tryon Street, 5th Floor
Charlotte, North Carolina 28202
Facsimile: (704) 410-4874
(with such fax to be confirmed by telephone to (704) 410-4874)
Attention: High Yield Syndicate


with a copy to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Facsimile: (212) 378-2554
Attention: Luis R. Penalver


If to the Company or the Guarantors:

Boise Cascade, Company
1111 West Jefferson Street, Suite 300
Boise, Idaho 83702-5389
Facsimile: (208) 384-6566
Attention: Chief Financial Officer
with a copy to:

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60654
Facsimile: (312) 862-2200
Attention: Carol Anne Huff
Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.


28

--------------------------------------------------------------------------------




SECTION 13.    Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.
SECTION 14.    Authority of the Representative. Any action by the Initial
Purchasers hereunder may be taken by the Representative on behalf of the Initial
Purchasers, and any such action taken by Wells Fargo shall be binding upon the
Initial Purchasers.
SECTION 15.    Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.
SECTION 16.    Governing Law and Waiver of Jury Trial Provisions. THIS AGREEMENT
AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH
STATE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 17.    Consent to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) shall be instituted in the federal courts of the
United States of America located in the City and County of New York or the
courts of the State of New York in each case located in the City and County of
New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for suits, actions, or proceedings
instituted in regard to the enforcement of a judgment of any Specified Court in
a Related Proceeding, as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Specified Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree


29

--------------------------------------------------------------------------------




not to plead or claim in any Specified Court that any Related Proceeding brought
in any Specified Court has been brought in an inconvenient forum.
SECTION 18.    Default of One or More of the Several Initial Purchasers. If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate amount of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate amount of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the amount of Securities set forth opposite their respective
names on Schedule A bears to the aggregate amount of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate amount of
Securities with respect to which such default occurs exceeds 10% of the
aggregate amount of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.
As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 18. Any action taken under this Section 18 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
SECTION 19.    No Advisory or Fiduciary Responsibility. The Company and each of
the Guarantors acknowledge and agree that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, and the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company and the Guarantors with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company and the
Guarantors on other matters) or any other obligation to the Company and the
Guarantors except the obligations expressly set forth in this Agreement; (iv)
the several Initial Purchasers and their respective affiliates may be engaged in
a broad range of transactions that involve interests that differ from


30

--------------------------------------------------------------------------------




those of the Company and the Guarantors, and the several Initial Purchasers have
no obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.
This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.
SECTION 20.    USA Patriot Act. In accordance with the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)),
the Initial Purchasers are required to obtain, verify and record information
that identifies their respective clients, including the Company, which
information may include the name and address of their respective clients, as
well as other information that will allow the Initial Purchasers to properly
identify their respective clients.
SECTION 21.    General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier, facsimile or other electronic transmission (i.e., a “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart thereof. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.
[SIGNATURE PAGES FOLLOW]




31

--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
Very truly yours,


BOISE CASCADE COMPANY




By:    /s/ Wayne Rancourt
    Name: Wayne Rancourt
Title: Executive Vice President, Chief Financial Officer and Treasurer






THE GUARANTORS:


BOISE CASCADE BUILDING MATERIALS DISTRIBUTION, L.L.C.
BOISE CASCADE WOOD PRODUCTS, L.L.C.
BOISE CASCADE WOOD PRODUCTS HOLDINGS CORP.
CHESTER WOOD PRODUCTS LLC
MONCURE PLYWOOD LLC




By:    /s/ Wayne Rancourt
    Name: Wayne Rancourt
Title: Executive Vice President, Chief Financial Officer and Treasurer










[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------






The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.
WELLS FARGO SECURITIES, LLC
Acting on behalf of itself
and as the Representative of
the several Initial Purchasers




By:
/s/ Peter Daniel    
Managing Director









[Signature Page to Purchase Agreement]

--------------------------------------------------------------------------------










SCHEDULE A
Initial Purchasers
Aggregate Principal Amount of Securities to be Purchased
Wells Fargo Securities, LLC
$
108,500,000


Merrill Lynch, Pierce, Fenner & Smith
                     Incorporated


$70,000,000


J.P. Morgan Securities LLC


$59,500,000


U.S. Bancorp Investments, Inc.


$59,500,000


Goldman, Sachs & Co.


$42,000,000


PNC Capital Markets LLC


$10,500,000


   Total
$
350,000,000









Schedule A

--------------------------------------------------------------------------------






SCHEDULE B
Pricing Supplement
$350,000,000
[ Boise Cascade Logo]


BOISE CASCADE COMPANY


5.625% Senior Notes due 2024
August 16, 2016

--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated August 15, 2016. The information in this
Pricing Supplement supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
inconsistent with the information in the Preliminary Offering Memorandum. Other
information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein. Capitalized terms used but not defined in this Pricing
Supplement have the respective meanings ascribed to them in the Preliminary
Offering Memorandum.


The notes have not been and will not be registered under the Securities Act of
1933, as amended (the “Securities Act”), and are being offered only to persons
reasonably believed to be qualified institutional buyers pursuant to Rule 144A
under the Securities Act and outside the United States to non-U.S. persons in
accordance with Regulation S under the Securities Act. The notes are not
transferable except in accordance with the restrictions described under “Notice
to Investors” in the Preliminary Offering Memorandum.


Change in Size of Offering
The aggregate principal amount of notes to be issued in the offering increased
from $300.0 million to $350.0 million. A portion of the increased proceeds of
$50 million received from the sale of the notes will be used, instead of cash on
hand, to pay for the tender offer premium in connection with the repurchase or
redemption of the 2020 Notes and fees and expenses incurred in connection with
the Refinancing Transactions, and the rest will be used for general corporate
purposes. All corresponding references in the Preliminary Offering Memorandum
relating to the aggregate principal amount of the notes offered and the use of
proceeds therefrom are hereby updated.




Terms Applicable to the 5.625% Senior Notes due 2024




Schedule B

--------------------------------------------------------------------------------





Issuer:
Boise Cascade Company
Principal Amount:
$350,000,000, which represents a $50,000,000 increase from the Preliminary
Offering Memorandum


Title of Securities:
5.625% Senior Notes due 2024 (the “Notes”).


Final Maturity Date:
September 1, 2024
Issue Price:
100%, plus accrued interest, if any, from August 29, 2016
Coupon:
5.625%
Interest Payment Dates:
March 1 and September 1, beginning on March 1, 2017
Record Dates:
February 15 and August 15
Optional Redemption:
On and after September 1, 2019, the Issuer may redeem some or all of the Notes
at any time at the redemption prices set forth below (expressed as percentages
of principal amount), plus accrued and unpaid interest, if any, to the
redemption date, if redeemed during the twelve-month period beginning on
September 1, 2019 of the years indicated below:
Year
2019………………………
2020………………………
2021………………………
2022 and thereafter………...
Price
104.219%
102.813%
101.406%
100.000%
Prior to September 1, 2019, the Issuer may redeem some or all of the Notes at a
redemption price of 100% of the principal amount plus accrued and unpaid
interest, if any, to the redemption date, plus an applicable premium as set
forth in the Preliminary Offering Memorandum.


Optional Redemption with Equity Proceeds:
Prior to September 1, 2019, the Issuer may redeem up to 35% of the Notes with
the proceeds of certain equity offerings at a redemption price of 105.625% of
the principal amount, plus accrued and unpaid interest, if any, to the
redemption date.


Initial Purchasers:
Wells Fargo Securities, LLC
Merrill Lynch, Pierce, Fenner & Smith
                    Incorporated
J.P. Morgan Securities LLC
U.S. Bancorp Investments, Inc.
Goldman, Sachs & Co.
PNC Capital Markets LLC.


Trade Date:
August 16, 2016
Settlement Date:
August 29, 2016 (T+9)
Denominations:
$2,000 and integral multiples of $1,000 in excess thereof
Distribution:
144A and Regulation S, without registration rights
CUSIP and ISIN Numbers:
144A Notes
CUSIP: 09739DAC4
ISIN: US09739DAC48
Reg S Notes
CUSIP: U0900UAB7
ISIN: USU0900UAB71



2

--------------------------------------------------------------------------------





This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.
Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.








3

--------------------------------------------------------------------------------






ANNEX I
Each Initial Purchaser understands that:
Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in Rule
902 of Regulation S (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.
Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”
Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.


Annex I